﻿1.	 Mr. President, may I first of all congratulate you on your election to the presidency of the thirty-eighth session of the General Assembly. My delegation finds particular pleasure in your election since it testifies to the abundance of talent to he found in our region, Latin America and the Caribbean. Your vast experience of multilateral diplomacy within the United Nations with be much needed during a session which already promises to be of vital importance to the future of mankind as a whole. Beyond the policy statements which we have already heard from such a large number of heads of State is the crucial work which must take place behind the scenes to reconcile divergent views and turn dissension into discussion. Your well-known negotiating abilities will help to carry this session to a sensible resolution of the issues which lie before us.
2.	I also wish to take this opportunity to welcome the newest Member of the United Nations, Saint Christopher and Nevis. This is a small island State, a neighbour of my own country, which has demonstrated that although it is small it is prepared to play a role in international affairs.
3.	Apart from Saint Christopher and Nevis, my country, Antigua and Barbuda, was the most recent State to become a Member of the United Nations. We are a small island State, a member of that group of States that is militarily weak and economically vulnerable. In the wide scheme of great-Power politics, we are ignored because we do not point a missile at some other country's capital; we are marginalized because we threaten none with weapons of mass destruction; we are disregarded because we have neither the economic strength nor the inclination to intimidate other nations in the world community.
4.	In other words, in a world that has become progressively more susceptible to the threat of power, small countries such as mine are discovering with increasing frequency that the principles of justice, equality, universal peace and development for which this body was created are nothing short of illusions—illusions which now only scantily conceal the reality of naked power currently dictating the destiny of humanity as a whole.
5.	Thus, in the drama of negotiation which is being enacted at Geneva on disarmament and arms limitation, the starring roles—indeed the only roles— are being played by the two countries whose arsenals have the capacity for total human obliteration. The rest of us— even though we represent the majority of mankind—have no voice, no say, not a single utterance in those discussions which may well decide whether we live or die.
6.	My people find it difficult to place their fate in the hands of any whom they cannot bring to account. I
suspect the majority of the peoples of the world hold a similar position. We are dissatisfied with the tyranny of the minority. We are frustrated with being discarded by a handful of countries. We deeply resent the arrogance which leads some States to believe that they have a God- given right to make decisions for the rest of us without dialogue and without discussion. Unless this wanton and wilful disregard for the majority of the world's peoples is corrected, global peace will always elude us and global stability will remain a meaningless dream.
7.	Of necessity, the principal characters in disarmament and arms Imitations talks must be those who have so developed and stockpiled those weapons that their participation is mandatory. But the Assembly cannot abandon the task to them alone, for we are now all involved; we are now all consumed by the folly which threatens the extinction of the human race. We have an obligation to our own peoples and to humanity as a whole to bring an end to the madness of militarization.
8.	In this context, Antigua and Barbuda calls for the fullest internationalization of the discussion on arms limitation and disarmament. At the least the United Nations should have a presence at the Geneva talks. But this body should also establish practical mechanisms to sensitize the peoples of the world to the dangers of arms escalation and to alert them to the frightening military technology which now surrounds us. For it is only through such methods, it is only by educating world opinion, including the opinion of the people whose Governments are the principal participants in the arms race, that we can hope to recall this planet from the precipice of mass destruction.
9.	My delegation supports the proposal of Canada that a working group on arms control and outer space be established by the Committee on Disarmament. In our view, the Prime Minister of Canada is fundamentally correct that we can wait no longer if we are to foreclose the prospects of wars from space. Already it appears that faceless men, in anonymous offices in a few of the world's capitals, are determined to make a reality of science fiction—to play space roulette with the lives of people as the stake and ultimate destruction as the purse.
10.	My country resents the fact that we are simply a pawn in a series of global war games. We call upon this body, we urge all nations, large and small, and we summon all peoples, white and black, to resist the tyranny of the minority and to call to account those Governments whose philosophy of militarism threatens the survival of all.
11.	The South Korean airline tragedy in which an aircraft carrying 269 civilians was shot down by the Soviet Union brought the human face of cold-war politics brutally and vividly to the world's attention. We looked at that face and it was ugly. We saw mothers weeping for children they would never see again and wives fatally wrenched from husbands. We looked upon that ugly human face that could so callously cause innocent life to be slaughtered, and anger raged within us. There, but for fortune, could have been your wife, my children, your mother. The has come for the Assembly to demand a halt to the madness which produces such tragedy. The time has come for sanity to be recalled to international relations and to be given pride of place.
12.	It is not as if these Governments are incapable of negotiation; it is not as if they are unable to reach agreement. During this debate and in a meeting of the General Committee preceding it we heard several countries which are normally antagonists tell us how they are able to co-operate in their mutual interest. Two very large Powers told us in a meeting of the General Committee that in Antarctica they co-operate one with the other; they exchange information and conclude conventions on exploitation of marine resources. We were delighted to learn of this co-operation. We recognize that we had not heard about their co-operation before because for 22 years all the meetings of the Consultative Parties to the Antarctic Treaty' have been secret, held behind closed doors. Not only the rest of the world but their own people were denied any knowledge of the decisions reached or plans made by that small group of States.
13.	It took an initiative before this body by my small country, Antigua and Barbuda, together with another small country, Malaysia, for the world publicly to learn that two super-Powers co-operate in Antarctica in a way they failed to do through the cold war, the Cuban missile crisis and the invasion of Afghanistan. Further, it took that same initiative for the world to learn from the mouths of the representatives of two other countries which last year were at war with each other that they, too, are able to co-operate with each other peacefully and constructively in Antarctica.
14.	My country welcomes the news of such magnificent co-operation among the Contracting Parties, and we call upon each of them individually and all of them collectively to extend this capacity for co-operation from Antarctica t$ other areas in which they are involved, including arm: imitation, disarmament and territorial disputes. Were they able to do so, the world would become a safer place for this generation to inhabit and for succeeding generations to inherit. The quality of all our lives would improve and the prospects for sustained betterment would be assured.
15.	My delegation joined t le delegation of Malaysia in proposing the inscription of the question of Antarctica in the agenda of this thirty-eighth session
We are grateful that the General Committee saw merit in endorsing the inscription.
16.	Antarctica covers one tenth of the Earth's surface. It is larger than Australia, larger than Europe, larger than the United States and Mexico combined and larger than India and China together. It is half as big again as the United States. It seems likely that Antarctica's continental shelves harbor vast reserves of oil and gas. It is known to have other minerals, and its marine life is abundant.
17.	Since 1959 a handful of countries have arrogated to themselves the right to manage Antarctica under the Antarctic Treaty. They have thus far concluded a convention on marine resources and established a secretariat to service their activities under the convention. They are now in the process of negotiating a regime on minerals exploitation.
18.	But there has been no consultation with other States; there has been no discussion with other countries. Of course, their response to this charge of lack of consultation will be that the Treaty is open for signature to all, but this ignores the reality that signature does not accord membership in the decision-making commission, nor does it take account of the fact that the presence of South Africa among the Contracting Parties makes it impossible for any State which genuinely opposes the vileness of apartheid to sit in the council of the decision-making commission of the Antarctic Treaty.
19.	Antarctica is not so unique as to render a universal leper any less leprous.
20.	We have asked for a study of Antarctica in an effort to take into account all the concerns about the area. Not least among these concerns is the environment and the damage that could be done to it, with untold harm for all the nations of the world.
21.	These are not decisions which should be confined to a handful of Governments meeting in secret sessions. The world as a whole, including the people in those States whose Governments are now Contracting Parties, should be given the democratic right to hold known officials accountable for activities undertaken in Antarctica.
22.	My delegation does not discard the Antarctic Treaty, nor do we devalue the 24 years of experience gained by the Contracting Parties in Antarctica. That experience and the Treaty itself could well form the basis for a consensual approach to Antarctica satisfactory to everyone. It is my delegation's hope that the Contracting Parties will support our call for a study and will wed the wisdom of their experience to the freshness of new perceptions which other countries can bring to Antarctica.
23.	The President of the United States made an eloquent plea in the Assembly last week for all nations to uphold the original ideals of the United Nations. My delegation supports President Reagan in that call. Indeed, when my country was admitted to this body two years ago, I had the honour to state that in the Charter of the United Nations the peoples of the world had a sacred bond. I affirmed then and reaffirm now that my country places the greatest value and the highest importance on that bond, for, had we not, we would have chosen to remain outside this body.
24.	Some States draw attention to the high level of their financial contributions to the Organization, as if an undesirable and heavy burden had been imposed upon them. We should all make it clear that we appreciate the contribution made by those States which pay the most. In this regard, the Assembly would be wanting if we did not take particular note of the very substantial contribution of the United States of America. But the financial contribution which my own small country makes to the Organization places an equally great burden, in comparative terms, upon us. We have no great industrial wealth, no massive population; we have no transnational that bring home money from abroad; our resources are meagre and our revenues miniscule. Yet, despite great hardship, we make our financial contribution to the United Nations and do so gladly, for we agree with President Reagan's observation that the United Nations and its affiliates have made more important contributions to the life of this planet.
25.	In our view, the United Nations should be accorded the role for which it was intended, to promote social progress and better standards of life in larger freedom. In this context, it is a matter of grave concern to my country that yet another year has passed with Namibia still not independent. Indeed, social progress in Namibia has been further retarded and freedom hijacked by the heinous regime in South Africa.
26.	South Africa's pre-condition that Cuban troops should be withdrawn from Angola before Namibia gains its independence challenges the very efficacy of the Organization. The tacit support given South Africa by some who sit in this chamber serves only to weaken the Organization which so many professes to value. And we should 
not be deluded by South Africa's assertions that it is under siege from international communism and is the protector of Western influence. No Western interests can conceivably be served by the oppression of South Africa's people under	or by the continued illegal occupation of Namibia.
27.	The truth is that South Africa is not seeking to protect itself from the bogy of a communist threat, for a far more powerful spirit haunts it: the spirit, among South Africa's oppressed majority, which cries out for human freedom and dignity.
28.	Violent abrogation of freedom and human dignity is not limited to Namibia. In Afghanistan, the Soviet Union continues to use military force to suppress the Afghan people. Resolutions by this body urging the Soviet Union to get out of Afghanistan have fallen upon deaf ears. My delegation deplores this continued occupation of Afghanistan, just as we condemn the Turkish Government for its occupation of Cyprus and its refusal to respond to the pleas of grieving families for information about their relatives missing from the Turkish- occupied sector of Cyprus since 1974.
29.	The world would be in a sufficiently troubled state if the areas of military aggression were confined to those I have just mentioned. But in addition Kampuchea is still occupied by Vietnamese invaders. We welcome the efforts by the countries of the Association of South-East Asian Nations to seek a political settlement in Kampuchea, and we urge Viet Nam to join the search for a process which would leave Kampuchea in the hands of its own people.
30.	The prospect of partition in Lebanon now looms large in the future of that agonized and war-torn land, where children are born into carnage with little hope of living a normal life. Last year, as the session began, the world mourned the massacre at Palestinian camps in Lebanon. This year, Lebanon's agony has known no surcease, its people no respite from the ravages of war. This country needs to solve its internal problems, but it will not do so while it is at the mercy of foreign troops. Lebanon would be well served by the international community if we collectively secured the withdrawal of all foreign troops from the territory and provided an opportunity for it to reassert its independence and sovereignty.
31.	This body has been concerned for some time with the question of Korea. Peaceful reunification of this land best lies in direct negotiation between the two sides. The Republic of Korea has made definitive and reasonable proposals on this issue. If the North Koreans are genuinely interested in peaceful reunification, we urge them to respond positively to the proposals of the South.
32.	Closer to my own home, foreign military intervention in Central America is helpful only in prolonging conflict. The cause of peace and stability in the region is retarded by those who seek military solutions to deep- seated social and economic ills. It is equally adversely affected by those who seek to exploit the difficult economic circumstances in order to impose an ideology, without the exercise of a free choice in a democratic process. My delegation welcomes the United States effort to look for other means of addressing the difficulties of Central America, through the work of a commission headed by former United States Secretary of State Henry Kissinger. We are not prepared to prejudge the commission; we shall give it a chance and hope it produces widely acceptable recommendations. Meanwhile, we support and endorse the efforts of the Contadora Group to bring peace to the area.
33.	I began this address by drawing attention to the fact that naked power now dictates the destiny of mankind. Dialogue and discussion, consultation and communication are words without meaning, illusions without substance. Small countries protest this domination and inequality, but we know we protest in vain. We have witnessed the failure of too many efforts to convene meaningful convocations on the international economic condition to place any hope in the possibility that the rich countries will accord importance to our survival unless it coincides with their own national interest.
34.	Fortunately for the poor, the economic condition of the world has reached the point where, in the words of India's Prime Minister, India Gandhi,  Each country, however powerful, has more to gain by accommodation and co-operation than by withdrawal into individual isolation or adoption of policies to maintain the solidarity of the strong . In other words, the global economy has now reached the point where for the strong to ignore the predicament of the weak would serve to court catastrophe for the strong themselves. Quite frankly, it is the reality that the rich are severely affected by the world's financial and trading system that provides my country with some glimmer of hope that at last we may be able to begin a series of discussions, however limited, leading to a change, however moderate, in the international economic order.
35.	My delegation is impressed with a study recently undertaken by the Commonwealth Secretariat entitled  Towards a New Bretton Woods . Free of radical rhetoric and moralistic diatribe, it is a practical discussion of the means of creating greater multilateral co-operation within the framework of the existing institutions. This study is a positive contribution to solving the global economic crisis, for in our view only multilateral cooperation will extract the world from the economic morass in which it now languishes. It is now widely accepted that economic recovery in one or two countries, however strong they are, cannot provide the engine to pull the rest of the world to economic health.
36.	Equally, it is time we dismissed the prescriptions of the medical economists in the North that the answer to the economic illnesses of the South lies in individual national efforts. Vulnerable to market forces amongst our major trading partners, dependent on the economic strength of the tourism market place, victims of high interest rates in the banking systems of the North, countries such as mine are at the mercy of the international system.
37.	When we produce real growth, however small, in such adverse economic conditions, as we have managed to do in Antigua and Barbuda, it is a tribute to the resilience of our people. But as the Venezuelan Foreign Minister told the Assembly just a week ago, national efforts  cannot replace a global approach, with full and responsible participation by both developing and developed countries  .
38.	My country calls on the Assembly to take special note of the need for special measures of assistance to countries whose small size and isolation place them at a peculiar disadvantage which constrains their prospects for economic growth. Those who control IMF and the World Bank group should be particularly mindful of the need to modify the policies of these institutions towards small States.
39.	What is obvious in the world today is that we are in an age of intolerance, an age of confrontation, acquisitiveness and narrow-mindedness. These are the symptoms of a world divided against itself, with nations more concerned to grab their own narrow benefits today than 
to guard against global suffering tomorrow from which none, including the rich, can escape. That is a terrifying world—terrifying in the scope of the destruction it can bring itself and terrifying in the obstinacy which propels it towards such destruction.
40.	Despite the fact that my country is small and excluded, disadvantaged and disregarded, isolated and ignored, we are determined to play a part in recalling the world from such a frightening fate and in rebuilding a vision of prosperity and peace for all mankind. We stand ready to work with any committed to such a task.
 

